Title: Extracts of Correspondence on Indian Affairs, October 1792
From: Washington, George
To: 



[October 1792]

General Wilkinson Fort Hamilton—6th Sepr 1792
Refers to a letter dated 31st Augt from Fort Jefferson—Marched that evening at 9 ‘Oclock with 26. mounted Infantry and 80 Rifle men, & reached Genl St Clairs field of Action next morning—The road filled up in many places by the floods of last sprg and by Shrubs, grass, & weeds. Intended to reconnoitre as far as the confluence of the St Marys & St Josephs Rivers & to return by the most direct Rout—Prevented—Sent an Officer of the Rifle Corps Ensign Flin & 5 volunteers on this Service—Returned himself, & Party to the Incampment of Genl St Clair on the night of the 2d Novr. From hence made a detour E.S.E. & turned the head of the West bra. of the Big Miame River, and descended the same 20 miles abt So. E.—crossed & recrossed it several times & quitting it, on the left, struck it again abt 5 miles above Fort Hamilton where he arrived the 5th in the evening.
The party detached the first of Septr to the St Marys, arrived at Fort Hamilton & made a satisfactory Report the 6th—They discovered that Indian Road branched at the Militia Camp in front of Gen. St Clairs field of Battle—one path inclining Westward—the other due North—the latter they took & in 4 Miles crossed the same Creek where the Battle was fought—12 Miles further, in the same course crossed the Creek again where it was 12 rod wide—all this distance the ground was high, firm & even; & the woodlands remarkably open. they then changed their course to No. 10 Et still following the Indian path & passed sevl flat Praries but on firm ground for 8 Miles—then went No. 10 Wt & for 3 Miles, grd the same as before. then crossed over a body of low wet land abt 9 Miles—then got upon firm grd & had a very brushy road for 2 Miles—After which the Country rose, became undulating and firm, free from Brush, Shrubs felled timber

&ca for 5 Miles to the St Mary’s where it was 15 or 20 pole wide & the grd at the Spot high & Commanding. Thence on the path down the same No. 25 Wt about 12 Miles, & at the sevl places where they came in view of the River found it free Rapids &ca—and the turnings not acute—Here they crossed the River, and in abt 2½ Miles No. Et course fell in with a Sugar Camp with which Ensign Flin was acquainted and is about 12½ Miles from the old Maumee Village.
Genl Wilkinson thinks he has ascertained the following facts; with a considerable degree of certainty viz.—That the Creek on which Genl St Clair Encamped 5 Miles in front of Fort Jefferson is the Main west branch of the Big Miame—wch after runng to the No. Et abt 14 Miles without receiving any lateral branches makes a short and most extraordinary curve—running So. Et—That this branch is navigable to the bottom of this curve—within two Miles of wch it is 20 poles wide—& that from the circumstance of its taking its source in extensive ponds & Praries it is presumable that the waters of this branch keep up steadily during the Months & from the same cause, not subject to violent floods—never swelled above 12 feet perpendicular. That the Enemy had occupied the Banks of this River in many hunting Camps during the past Spring—& that at the most Northern part of the curve before mentioned they had erected a small Village of 12 Cabbins from which went 3 large paths—one No. No. Et—another So. So. Wt and the third running down on the River Bank. That the Course & diste from Fort Jefferson to the aforesaid Village is No. 51 Et 17 Miles—& from Fort Hamilton No. 6 Et 52 Miles over grd in genl level & free from bogs & Praries—That a due East line from Fort Jefferson will strike this branch at 18 miles distance, & that a due So. course, wch was actually run from the centre of this line will strike Fort Hamilton, at 41½ Miles—That the distance from the field of Battle to the St Marys River, is 34 Miles on a line due No. & by the Indn Path wch varies from No. 10 Et to No. 10 W. diste 35 M:—That the St Mary’s River is navigable to large Boats, as high up as the point where it is intersected by the Indian path before mentioned—That if the genl course from Ensign Flins crossing of the St Marys, to the confluence of that River & the St Josephs to be No. 25 Et & the distance as is generally believed to be 14 Miles, then the direct course from the field of Battle to the Maumi Villages will be No. 2 Et &

the distance 59 Miles—and by the Road which varies its course from No. 25 Et to No. 25 Wt the distance will be found 61 Miles. That on the same principles the course from Fort Hamilton to the Maumi Villages will be about No. 5 Wt distance on a right line about 123 Miles—and by Genl St Clairs rout (the genl course of wch varies from No. 22½ Wt to No. 25 Et pursuing the Indn Path 140 Miles. Genl Wilkinson discovered in the Creek in front of Genl St Clairs field of Battle 2 pieces of brass Ordnance a Six & 3 pounder.
From the same—17th Sepr Ft W——n
Intended to have discharged all the Scouts employed at ⅚ of a dollar pr day but prevented by the letter from the Secretary at War—still thinks it ought to be done as soon as may be—The Northern tribes can have no idea of Peace—but believes a different Sentiment prevails among the tribes of the Wabash and Illinois Indians—He has no doubt of the Murders of Colo. Harden & Majr Trueman.
The Vice of drunkeness is no more among the Officers who fall under his personal observation—and that the Troops are in a great degree reformed. The plan for the payment of the Troops if it can be carried into effect will cut up a most disgraceful practice of Speculation (or rather peculation) among some of the Company Officers—too long in Exercise. The Infantry which were mounted in the Spring are quite naked—he will cloath them in the best manner he can with the remnant of the Levy Cloathing—hopes for approbation. His corrispondence in future agreeably to the suggestions given will be with the Commander in Chief.
He conceives as that the sword alone can decide the dispute with the Indians—Offers a plan of operations—which is To effect an establishment upon the navigable waters of the St Mary’s River before winter sets in, & to employ the inclement season in constructing Batteaux & other Craft suitable to the Navigation, & in such a manner as effectually to masque that measure from the Enemy. Thinks this object may be accomplished without loss of blood, by proper concert between 750 mounted Rifle men, & 9 companies of Infantry—and that a close chain of communication to Fort Jefferson may be established & supported. But the operation should commence as early as possible, & not later than the 1st day of November. The Infantry might insensibly be

slipped forward to Forts St Clair & Jefferson when the necessary stock of Provisions Stores & impliments should be accumulated, and every preparation being matured for the operation the Rifle men should be called from Kentucky, and by rapid Marches shd pass Fort Jefferson & attack the nearest Villages of the enemy on the Omee [Maumee]; the Infantry might safely March one day before the Rifle men reached Fort Jefferson, and in their progress, one complete Company should be left to erect a small post at the Creek 5 or 6 miles in advance of Fort Jefferson—another company for the same purpose, at Genl St Clairs Incampment on the 2d of November—a third Company at the 2d crossing of the Creek 4 miles in front of the field of Battle—a fourth Company, three Miles advanced of the 3d crossing of the same Creek—& 5 Companies would then remain for the Post on the St Mary’s which might be brought to a state of perfect security against the enemy, on the 5th day after leaving Fort Jefferson: The Act of occupying so many points, almost in the same day, [w]ould tend under any circumstances to distract the Councils of the Enemy; but in this case, the Rifle men pressing forward, would attract their whole attention, and that Corps having ravaged the Settlemts on the Omee in the Vicinity of Au Glace, should file off to the right & marching up the River of that name wd intersect Genl Harmers Route abt 60 miles So. Et of the Maumi Villages, by which they might return to Fort Washington & be discharged; This movement would naturally draw the enemy to that quarter, and would give time for the completion of the chain of Posts proposed to be established. It should be stipulated that the Contractors is to deposit five months provision on the ground where each Post is to be erected for the garrison of such Post—and on the day on which the erection thereof may be commenced—and as the Season will be rigorous & the Troops exposed to extreme hardships, a quantity of extra cloathing, should go forward, particularly shoes, Socks, Watch Coats & blankets—The Officer destined to Command in this enterprize should have discretionary powers, either to execute or abandon it at his will.
No Provision by the Act of the 5th of March is made for forage to the general Staff—nor Rations nor forage for the Adjt & Inspector Genl; the Surgeon Genl—the D.Q.M. Genl or the principal Artificer or his second.

The Kentucky Mounted Rifle men under Captn [Daniel] Barbee (an Officer of merit) has this day (17th Sep.) been mustered to the 20th Instt & are discharged—He shall retain Ensign Flin and 15 of the Columbia Militia in Service until the arrival of the Corps which he expects from Kentucky to supply Mr Barbee’s place. the activity of the enemy rendering this necessary for his communications until he is reinforced from Pittsburgh.
Mr Shaw Eustinale—20th June 1792.
Seems to condemn Govr Blount for not coming to the meeting at Coyattee at the time appointed.
Proceedings at the same place—held the 26th June—1792. letter dated 4th July. Dissatisfaction expressed by the little Turkey in behalf of the 4 Nations of Indians to the Southward respecting the boundary lines between them and us—as fixed by treaty.
They want the following line to be established “From Campbells line to the crossing of Cumberland River; and from thence to the big Savanna, called the Barrens of Cumberland; and to keep along the said Savannah on the dividing Ridge between Green and Cumberland Rivers a middle course to strike the River Ohio.”—If they could obtain this they would give up all claim to the Big Island in Holstein although their claim to it is a just one.
The whole Nation (Cherokees) says the little Turkey are much disturbed at our Navigation of the Tennessee. & at the idea of our settling the Muscle Shoals. They object because it is the commn hunting ground of the 4 Nations. They likewise object to the sale of Occochappe or bears Creek Station as that is the common property of the 4 Nati[o]ns.
The little Turkey in behalf of his Nation, recommends for compensation, a Magistrate of the name of Thos Gagg; not only for past services but for services which he may yet be called upon to render Mr [Benjamin] Hawkins is well acquainted with him—and to his recommendation he would submit for a character.
The Cherokees promised at this meeting to give up the captives in their possession. and to compell a return of the horses stolen by their people.
Mr Shaw—Eustinalie—10th July 1792
Chinibie the great Natchie Warrior, gives assurances of his continued friendship; but wishes & hopes that the boundary line may be altered agreeably to the prayer of the Cherokees. and the

desire of his own Nation (Creeks) being their common hunting ground also.
Wishes the President of the U. States wd interfere in the Trade carried on in his Nation which they find exceedingly oppressive.
Thinks Bowles was employed by the British—& when his papers were seen by the Spanish Govrs at New Orleans and the Havannah Was treated with respect.
From the same person & place 23d July.
Intend to get all the half breed Indians to live in one town that their weight may be greater than it is in their present state of dispersion through the different towns.
The Indians will expect an answer to the proposed alteration of the boundary lines and if not complied with—the refusal softened as much as possible.
From the same person & place 29th Augt 1792
The Creek Indians steel, or take horses from the Cherokees.
Have killed & scalped a Mr Ramsay a respectable Trader by his own house in the Nation, & another person who had just arrived from Charleston.
They openly avow their intention to kill every white man they meet. Adding that such is their orders. The Spanish liberality in supplying them with ammunition is supposed to be the cause of the present disorders—together with their intreggues. hopes his conjectures may not prove true respecting the coalition between them and Bowles.
Thinks the greater part of the Cherokees wish for, & would maintain peace if the Creeks would let them alone.
From Mr Shaw—Hopewell 20th Sepr 1792.
About the 25th of August the lower Town Cherokees held a talk & were but too unanimous for War.
When the News of it reached Eustinaulee the Indians there gave him notice that it was time for him to leave the Nation—& afforded him an Escort before which for a fortnight he had been confined to his House by the Creeks.
The Chiefs of the Cherokees sent a letter by him to Genl Pickins with assurances of their Attachment to the U. States & his own Person. as also of their entire disapprobation of the conduct of the lower Towns.
Mr Shaw thought it but reasonable to give them assurances of protection, provided they followed his advice.

Mr [James] Cary the Interpreter has been left in the Nation (as one of themselves) & is charged to give information of what is going forward to Governor Blount, Genl Pickens & himself.
He expects the Peaceable Cherokees will move towards the Hopewell frontier. Having the highest confidence in Genl Pickens & a great veneration for his character.
The lower town Cherokees will be assisted by the Creeks & about 40 Shawanees—the whole probable number abt 400.
They had determined to start the 4th instt (Sepr) but he has reason to believe they did not set off so Soon. Their object is either Cumberland or Powells Valley—both in the So. Western territory.
The causes of these hostile measures he ascribes to Spanish machinations—of this he has no doubt—A letter at one of the Public meetings of the Indians, upon the return of John Watts from Pensacola gave assurances of supplies of Arms and Ammunition to regain their former situation; for that the Spaniards took pity on the Indians.
He cannot help thinking that their is a good understanding between the Spaniards and Bowles in the pretended Capture of the latter.
The Creek Chiefs were expected back from Pensacola about the 15th of Sep: when it was expected they wd generally commit hostilities. They boast of a general Confederacy of the Southern Indians but two thirds of the Cherokees are friendly at present.
Thinks a speedy & vigorous War necessary—& the sooner it is undertaken the better—because many are now Neuter that may hereafter be involved, & obliged to take an Active part against the U. States—and especially too while the content of the Spanish support is uncertain.
Letters from Govr Blount.
Knoxville 31st Augt 1792
A full representation of Chicasaws at the Conference of Nashville—Not many Choctaws—attributed to Spanish Influence. Minutes of wch will be forwarded by Mr Ellison.
Strong assurances of Peace & friendship from both were given.
The Cherokees as well as the Creeks commit depredations & deserve to be punished—that is the Young & unruly parts of them—the Chiefs to a man (except double head) want to live in peace & friendship with us—The Creeks are at the bottom

of the evil. He will forward a state of the 4 Southern Nations & will be as particular as his information will allow him—Sends a list of the Killed & wounded in his territory since the Month of Jany 1791.
From Govr Blount—
To—The little Turkey—13th & 14th of Sepr 1792.
Assures him, that the Upper Cherokees, if they remain at home and do not join the lower Towns, may live in Peace, & securely.
That he is building Forts on our side of the line and desires the Indians may not come near them, for fear of Accidents. But, if any of them want to come in to the Settlements of the Whites, to do it along the great Road by Major Craigs.
That he has heard of the war party being stopped by the Bloody fellow, Glass & Jno. Watts.
To—The Glass—13th Sepr
Nearly to the above purpose—and, That he had never heard of the threat reported by Codeatoy to have been made by Genl Robinson—but Genl Pickens did, & spoke to them both on the Subject—Codeatoy must have misunderstood the talk; but at any rate Genl Robinson was subject to his orders, & he ought to regard any talk that did not come from him—the Presidt of the U. States or the Secrety of War as he could not act without orders from one or the other of them or transact any business with the Indians but under such authority.
Explains the treatment the White Mankiller met with into a drunken frolic—& reconciliation afterwds.
To—The Bloody fellow—13th Sepr
Expressive of the pleasure stopping the war party has given him.
Denies positively that any encroachment has been made on the Indian side of the line—or a single house built since the treaty entered into by him in behalf of the U. States.
The White people are not as much to blame as the Cherokees—having killed no Indians except in defence of their persons & horses—whilst he knows how many of them have been killed and captivated—many of them helpless Women & Child⟨ren⟩ and the number of horses stolen, according to a long written Acct which he well send to the President—that he may judge who is to blame.
requests the B: fellow would keep his people from Cumberland;

and in that case he will answer that, no disturbance by words or Acts shall be given from that quarter to the Indian Settlements.
Forts will be built, & strongly garrisoned for defensive protection.
The White Mankiller, and the other person who lost horses have no cause to complain—reasons assigned.
He has told no body that he was displeased by the Cherokees having talks with the Spaniards—but expected that he—the bloody fellow—would have related what had passed at them. He & Watts were both invited to the Treaty at Nashville—but as the latter chose to attend the meeting with the Spaniards at Pensacola he certainly expected to know what passed at it.
Informatn given by the Red Bird a Cherokee
To Major Craig—4th Septr—viz.—that 6 or 7 Indians were out in order to do mischief. part of them Shawanees & part Cherokees from running water or Nickajack.
A few days afterwards Cockran was shot at. Reasons—and said that Jno. Watts had been to Pensacola—that he brought with him Seven horse loads of Ammn and as many Accoutremts as were sufficit to equip 200 horsemen—Swords, &c.—and that Watts was appointed to Command the Creek & the Cherokees who should be called into the field & be for war; and that the Creek Nation had met in Council & agreed to the appointment. By harrassing the frontiers near the upper towns of the Cherokees they meant to draw the White people on those towns & thereby engage them in the war contrary to their inclination.
That the Party who had Assembled for War was not stopped so much by the Bloody fellow, Glass & Jno. Watts as by Unanecata who returned from Knoxville just as they had Assembled. That the Headmen of the other towns sent talks to the 5 lower towns to suspend their hostilities until their Corn was ripe lest the White people should come & destroy it, and they, thereby be unable to stand both hunger & cold—But the Red Bird does not know whether this advice proceeded from policy to defer—or willingness to proceed at a more eligable season.
Willi[a]m Cockrans deposin
Gives an Acct of his being stopped by the call of a Man on horseback—a half-breed Indian—and then fired upon by three Indians—one Ball through his hat, & another thro’ his Jacket.

Governor Blount—20th Sep.
Encloses minutes of the Conference at Nashville with the Chicasaw & Choctaws. only 110 of the latter Chiefs included. The acct of Mr Foster will best explain this. Conduct of Mr Smith. Choctaws might have been brought, had it not been for these disputes, to War against the Northern Indians—Might still be employed against their old enemies the Creeks if they were furnished with Arms and Ammunition—They are poor & have not the means of providing either—Do not like the Spaniards; but from their dependent situation are obliged to preserve the appearance of friendship towards them. Would be glad to have their Trade and Supplies from the U. States in preference.
Spanish Treaty by Govr Guioso at the Natches a relinquishment by the Choctaws of a large tract of Country beginning at the mouth of the Yazoo thence 10 miles up it—thence So. Et to a River which empties into lake Ponchartrain (he believes called Midway) and down that River. This made by the Indians in the Spanish Interest and highly disapproved by the rest.
Both Nations (Chickasaws & Choctaws) gave at the Nashville conference, the strongest assurances of friendship for the U. States; & contentment for the goods they had received at that meeting.
The Piemingo party of the Chicasaw Nation, which is much the strongest, repeatedly assured him, & Genl Pickins, that if war took place between the U. States & the Creeks & Cherokees (wch they were sure would be the case) that they wd join the U. States—& that the Spaniards were urging those two Nations to acts of hostility agt this Country. Enclosures.
Fosters Report. 29th July
The substance of this is related in the preceeding letter of Governor Blount’s, except that when he first conversed with the Indians they seemed keen for war against the Northern Indians, but on their way to Nashville changed their tune.
The Conference
Contained little more than assurances on both Sides of friendly dispositions—an explanation of boundary—and a deriliction on the part of the Indians to the establishment of a trading Post at the Mouth of Bear Creek. also want of Implimts.
Goverr Blount—22d Sep.
Enclosing the Petitions of Jane Brown & Margaret Gibson to have their Sons in captivity released.

From the same 26th Sep.
Encloses the information of Joseph Derague and Richd Findleston—which he thinks may be relied on[.] Letters from the Little Turkey, Chief of the Cherokees. The Boot, and the two Interpreters of the U. States—viz.—James Carey & Jno. Thompson. inform that the 5 lower towns of the Cherokees have declared war against the U. States.
Carey makes the Party going to war 300—others 500, and some 600—including 100 Creeks to be commanded by Jno. Watts. Destination against Cumberland or the Frontiers of Knox County.
Genl Sevier makes the Numbers 600, part of whom are mounted on horses.
The Regiment of the County Knox ordered into Service for its defence, for a few days, until the destination of the Indn force is ascertained—And General Robinson of Miro [Mero] district was ordered to put that Quarter in the best state of defence. And the Colonels of the sevl Counties of Washington district were ordered to be in readiness to march at the shortest notice.
He thinks the Stroke will fall on Cumberland District which is unable to bear it.
Orders to Majr Sharpe—the number there mentioned difficult to obtain from Washington to go to Miro.
The Cherokees have never complained of a single infraction (on our part) of the treaty of Holstein.
Enclosures in the above letter—datd 2 Sepr
Little Turkey—The 5 lower towns will go to war the 8th of this month by themselves; without the consent of the Nation—You may know the good from the bad—do not come to war against the good.
The Spaniards have given them ammunition and Guns, Hatchets Knives &ca—and told them not to go to war, but to keep them in reserve by them. You may blame no body for all this but the Spaniards—We look on you to be our friend—we have done all in our power to keep the lower towns from War—but they threaten us if we write or give any information to strip & perhaps kill us—but I will give informn Notwithstanding—Let me know if we may remain in safety that are disposed for Peace.
Boots, or Chuleoah—2d Sep. 1792.
He, and all the good men have given out good talks & have endeavored to keep the bad ones from war, but are unable to do

it—wants a gun, as a compensation for accompanying Mr Heth to the Creek Nation—promises friendship and refers to the little Turkey for particulars.
James Carey—Estanaule. 7th Septr 1792.
Mr Thompson sent Express to him by the little Turkey to go to Govr Blount—but dare not for his life—sends an Indian to the Hanging Maws where he is to wait for an answer—give him two blankets.
The five towns on the River have declared war against the U. States—This quarter of the Nation is entirely for Peace.
John Thompson—Turkeys town 2d Sepr 1792
The Indians on the Big River—or 5 lower towns will on the 8th of this month fall on the Settlements but what part he knows not—this is the truth—The bad Indians want the Whites to fall on the peaceable Indians & will endeavor to effect this—The Creeks will do their part. The Spaniards are to blame. They have given the Indians Guns, Hatchets & Knives, but not to go to War with, but to keep as a reserve.
The peaceable Indians want to know if they can with safety stay in their towns—It may be depended on these Indians will be at Peace if the Whites do not come against them. Wants to be ascertained of this matter.
Genl Sevier—Little River. 10th Sepr 1792
This moment arrived from the Cherokee Nation—Many of the Cherokee chiefs at Chota informed him that the 5 lower towns had, to the number of 600, actually gone to War against the U. States and were determined to give a severe blow somewhere. 100 of them well mounted Watts Comr of the whole. 100 Creeks included. Other parts of the Nation are disposed to Peace. Observe that the 5 lower towns, spoken of, on the Tennessee are composed of the 12 lower ones on it & in the vicinity. The P.S. explains this—into no more than five.
Governor Blount Knoxville 15th Sep.
Esquaka—otherwise the Bloody fellow & Glass write on the 10th from the Lookout Town—that they & John Watts & other head men had prevailed on the Party that were going to War to disperse & go peaceably to their Hunting.
The above information induced him to discharge the Regiment of Knox, & to dispatch an Express to Genl Robinson of Miro District with orders to discharge such of his Brigade as may be in Service under his order of the 11th instt—but, still harbouring

doubt of the good intention of the Indians, as mischief & murders had been committed he should order an additional Number of Militia into Service for a 3 Mo: tour.
James Alexander Douglass a Scotchman, a Jesuit bred, understands Spanish, and his lived many years among the Indians, is the Person he has engaged to attend the Meeting of the Indians & Spaniards at Pensacola—He has been a tutor in Genl Pickenss family & recommended by him.
Enclosures—
Bloody fellow—Lookout Mountain 10th Sep.
Is in bad health—Overtook the young Warriors—a long time before he & the other head men cd put a stop to their intended proceedings—Much pitied the helpless people that must have suffered on both sides had they proceeded.
Charges our people with building houses on their land contrary to the assurances given by the President—This is not what was agreed upon & what the sevl Governors were to be informed of.
Sees no reason why Govr Blount shd be displeased at their holding talks with the Spaniards their neighbours as they do not want to be at War with any body if they can avoid it.
Thinks it more the White People’s fault than theirs that these disturbances happen, as they are constantly encroaching upon, & sending threatning talks to them.
Desires they may be restrained from doing the Indians injury. and that he would let the Cumberland people know that if they are annoyed it will not be by the Cherokees in future.
The White mankiller thinks it hard, his loosing his horses at their place—the other fellow also—send them to the hanging Maw.
From the Glass. 10th Septr 1792.
The Young men who had assembled for war & which he—the Bloody fellow &ca had stopped—were provoked to it by a threatning message from Genl Robinson; who had declared that, as numbers of People in the District of Miro had been killed, & he expected more would be so, that upon the next blood that should be shed, he would Sweep their Country clean. This threat was brought by Codeatoy from the Conference at Nashville and as they expected the Creeks would repeat their hostilities & they be involved they be the sufferers—their Young men had determined to strike.

They desire no more threatning talks may be sent to them. Nor, that our People may be suffered to go among them, except on business; and then to Estanaula only. If the Indians have Beaver or any thing else to dispose of, let them come to the Settlement with it.
The White Mankiller from the Turkeys Town has been while in the Inhabitants severely threatened. arrangements for the defence of the frontiers—Want of arms—Scarcity of Powder & Lead in Miro District. Wants arms &ca sent. Many valuable men (if War should be inevitable) may be raised in the District of Washington (Virginia)—In those of Salisbury & Morgan in No. Carolina and that of 96 in So. Carolina to serve as Militia under Genl Pickins—The lowest terms on wch he has been able to supply the Militia by contract is 12 Cents pr Ration.
Richd Finnelsons—Informn
Is very minute—The substance of it is to shew the designs of the Spaniards to stimulate the 4 Southern Indian Nations to break with the united States, & to make war against them—the means they have made use of to accomplish this and the effect it has had upon the Creeks & Cherokees—with the preparations of the latter to invade our Settlements. Govr of New Orleans [Baron de Carondelet]—Commandant at Pensacola &ca all concurring.
Breath—or—Charley—15th Sepr
Many parties of Creeks have passed through their Towns to war against the Cumberland Settlement—& several hundreds have crossed the River below—John Sevier &ca have threatned the Cherokees—this ought not to be unless he is in earnest.
Jas Carey—Eustanaule 15th Sep.
Eight Creeks brot a boy Gallaspy to his Ho.—With much difficulty, & giving a horse £15 Sterlg and 250 lbs. of leather he had obtained him—The Big river (Tenessee) Indians are much taken with the Spanish talks—the Expedition, however, is put off as yet—Govr Blount in answr is glad Gallaspy is recovered but, not by purchase—The U.S. will take a difft mode to recover their prisoners.
Joseph Deraque’s information—15th Sepr
He was in the Employ of a Mr Faget; who on the 16th of June left red river & proceeded down the Cumberland for New Orleans.

Coming near Lance le Grace, he, with the rest of the Boats Crew, were directed by Fagot to say, that the people of the U. States from Cumberland & Kentucke were preparing to Attack the Spanish Settlements—Fagot at this place recd a large Packet for the Baron de Carondelot at New Orleans—which, when he delivered, he told the same tale as to the hostile intentions, of the U. States’ intention to attack them. He was sent from hence to desire the Southn Indians—more particularly the Creeks, Cherokees and Choctaws—to come to him and get Arms & Ammunition to war with the People of Cumberland & Holstein—that the land were theirs, & he would furnish them with means to defend it—to be active & unanimous in going to war. Between Pensacola & the Creek Nation he met about 300 of that Nation going to Pensacola for Arms &ca to go to war against the U. States—and that by the directions of the Spanish Officers—Oneal at Pensacola told him he had orders to excite the Creeks Choctaws Cherokees & Chicasaws to war against the U. States—though he doubted whether the last would join—The Creeks when they arrived among them were found generally preparing for war only waiting the arrival of the Ammunition—Willstown was the first Cherokee Settlement he came to (the 2d instt Sepr) where at least 600 warriors were assembled for war—Watts, Taylor, Tatlontiske, White Owl’s Son[,] Dragging Canoe, the Glass & others at their head—but vehemently opposed by the bloody fellow—He was informed that a 1000 Creeks would be in acts of hostility this Moon.
Fagot did not pay him his wages—He was promised 500 dollars & Finniston 400 for their services by the Baron de Carondelet.
Govr Blount
In the character given by him of the Cherokee Indian Chiefs recites what had been their conduct—and what he supposes to have occasioned the change in it—to wit Spanish promises—presents, &ca.
Govr Blount—27th Sep.
Has determined to call into the Service, for the protection of the Frontiers, in addition to the Troops mentioned in his letter of yesterday. Seven companies from the difft Counties—one for 3 Months & the others for 6 weeks—besides the Green County Troop of Cavalry making in the whole (all of the District of Washington) besides Sharpes Battn (whose times will expire on

the 11th of Octr) fourteen Companies of Infantry & the Troop above—with the necessary field Officers to be commanded by B: Genl Sevier.
Govr Blounts—dispatches
He has had a meeting with hanging Maw, John Watts & Jno. Taylor (Cherokee Chiefs)—the two first unwilling to go to War against the Western Indians—the latter inclined to the measure—to be lieutt under Jno. McKee a Trader of Chota.
He has promised Taylor the command of this Company if he can raise it. This was going too fast—and this appointments ought to be left to the arrangements of the Indians themselves—if they will adopt the plan.
He has written to the Little Turkey suggesting the idea of the young Warriors joining our Troops against the Western Indians, & requests a meeting with him and the other Chiefs of the Nation (principal chiefs) at nine mile the first of May (the house of Majr Craig’s).
Proposes at this meeting, among other things, to pay them the 1000 dollars annuity—Is not this done already?
He ought to be Instructed not to attempt to extend the line that was established at the Treaty.
Persons killed in the district of Miro—other mischiefs done—supposed by Indians at Lan’s legrace—Robinson, a Brigr Genl had written to the Spanish Commander there—& proposes to Govr Blount that he should do so likewise.
Robinson wants to have the distribution of Spirits Ammunition to the Indians—and an Armourer to their Guns.
Treaty, or conference proposed to be held at Nashville with the Chicasaws in June next. at wch to obtain a cession of ground for a Post at the mouth of Duck Creek instead of Bear Creek.
He could get an Officer who would raise twenty four men to Garrison it. Proposes to hold a Treaty with the Choctaws also at the place & time above mentioned.
He has submitted a plan of defence for protection of the frontiers of the So. Western territory and hopes it will be approved.
Majr Gen ⟨Wayn⟩e. 21st Sepr 1792
Mr Butler is only 19 years of age. highly spoken of. Too few Officers in the establishment of the Legion—A Captn Lieutt with the pay of Lieutt is suggested—In that case the present Lieutts might receive brevets of Captns—the Ensigns & Cornets that of

Lieutts—and an Ensign appointed to each Company. this, at first view may appear a heavy expence, but &ca &ca. At all events the Majors ought to have Lieutt Col. brevets.
Genl Wayne. 28th Sepr.
The complaint of the Lieutt of Westmoreland is idle. but all the Continental Troops would not answer, unless the people had Militia, & two or three distributed to each farm to assist at harvest, seeding &ca.
Lieutt Staats Morris appointed Dy Judge advocate & Captn Edwd Butler D. Adjt & Inspector—both Pro: tem.
From the same—3d Octr
Will not animadvert upon the change in the Sentiments & conduct of Captn Brant and the Six Nations or on the views of the British—but is sure we shall have no peace with the Indians until they are drubbed into it.
From the same 5th Octr
Has anticipated the order to ascertain as far as possible the strength of the confederated Indians and will continue his exertions to effect this desirable object.
He will be obliged to discharge many of the Men who never were nor never will be fit for Ser.
Sundry vacancies in the Legion in lieu of resignations.
Sergeant Torry recommended by Majr [Michael] Rudolph to fill a vacant Cornecy. Mr McLean a Volunteer recommended to him by some of the most respectable characters in New york for a Commn.
There will be some difficulty before the Legion will be purged of characters who never were fit to hold Commissions in it.
From the same—12th Oct.
Will give due consideration to the Presidents letter respecting the disposition of the Troops on the Ohio during the Winter; & will, as desired give his sentiments thereon.
Gives a copy of his orders respecting the Supplies of Provisions & forage—and requires explicit directions on this head.
Sends a Copy of May’s deposition wch he believes to be true and of the Genl Orders for promotion & appointment of Offic⟨er⟩s to vacancies.
Deposition of Wm May 11th Oct. 1792.
Sent out as a Deserter by Genl Wilkinson for intelligence from the hostile Indians, on the 13th of April last—Saw Freeman with

the French baker & the other person who was sent as a flag and on whose trail he was directed to follow lying dead & scalped. After which he fell in with 3 Mingos—& then elevn Chippawa’s who made a prisoner of him and carrd him through Genl St Clairs field of Battle, threatned to kill him—Saw three field pieces and carried first to a little Village burnt by Genl Harmer 57. miles from the field of Action lying on the St Josephs—then struck across the Country 50 Miles, & fell in with a Delaware Town on the Tawa river—carried down by the side of it through several little Villages ten Miles to a trading town where many of the principal Trade ⟨mutilated⟩ among whom are Messrs McKenzie, Donnals, W⟨mutilated⟩ and two of the name of Abbet. At this place the River Glaze forms a junction with the Tawa and is the principal Town, or Indian head Quarters—where there were 3,600 warriors—who draw daily rations to that amount & comes from Detroit. That he was employed 3 Mos. in the transport Service on board a Schooner that carried about 160 barrls that he made a trip generally in from 8 to 12 days—That Alexr McGee is the principal Indn Agent and keeps his Stores at the Rapids 16 Miles above the Mouth of the River—which from Detroit is 108 Miles or 90 along the Lake & 18 up the River to Detroit. That Majr Trueman & his Servant boy Lynch’s Scalps were carried to Detroit on board the Vessel on which he was after havg passed the hands of McGee—the manner of taking them he relates—that he was told Colo. Hardins Scalp was also carried to the place of Indian Rendezvous. That the Papers of both Truemn & Hardin were sent to Detroit. That a Captn Brumley of the 5th British Regimt was in the Action—That Simon Girty told him there were 1200 Indians at the place—but 300 did not engage having cha: of their horses. that 300 more under Lt Silvy were coming up but had not joined—That the hostile Indians say they are to be joined by 17 Nations in case of War. Among whom are now at the Glaze the Putawatamies, Shawanees, Miamies, Tawas, Wyendots, Delawares, Munseys, Attawas & Chippewas—That 10 chosen Indians were sent to accompany 3 Creeks to the Creek Nation with 17 Horses loaded with presents among which were a great many gold & Silver laced cloaths sent on board the Schooner from Detroit. That these Cks were in the late Action and it was expected a great number wd join the Northern Indns agt the U. States.
That it w⟨mutilated⟩mmon opinion and the common conversation,

  ⟨mutilated⟩ no peace would take place unless the Ohio was established as a boundary, between the Indians & Americans. Canada and all other Indns Assembled and Assembling at Au Glaze were unanimously of this opinion and that all the Indian Nations will confederate to effect this nor return till it was accomplished having brot their families from a distance for this purpose. That the Cornplanter with about 300 Indns from Canada were at Fort Erie the 5th of Sepr 100 of them were Senecas—He dont think they will let the Cornplanter return unless he agrees to join them should they decide for War. That Captn Brant returned from Fort Erie to Niagara—said he was too sick to go on—that he did not look sick & is of opinion that he was affraid to go to the genl Indian Council. That Simon Girty was on the 25th of Sepr with 247 Wyendots & Mingos, & two guides, Darling of Captn Strongs Company, & Smally who went with Majr Trueman as an Interpreter to march in order to make a stroke at the Pack horses between Fort Hamilton & Fort St Clair; or, failing in that at the settlemt of Columbia and to do every mischief in his power. That Girty was sent on that business by Colo. McGee. That he (May) got a passport from the Commandant of Detroit and arrived at Fort Erie the 5th of Sepr—On the 9th he got another Passport from the Officer Comg at Niagara. And on the 17th one from Genl [Israel] Chapin. The above taken at Pittsburg by Genl Wayne 11th of Octr.
